—Order, Supreme Court, New York County (Kristin Booth Glen, J.), entered August 4, 1993, which awarded plaintiff counsel fees and arrears in this post-matrimonial enforcement proceeding, and required defendant to post $75,000 per year in escrow with plaintiff’s counsel pursuant to Domestic Relations Law § 243 as security to insure future payment of certain additional expenses set forth in the parties’ settlement agreement, unanimously affirmed, with costs.
The court properly exercised its discretion in ordering defendant to post the security in lieu of sequestration without a hearing as defendant manifested a "pattern of nonpayment” (Scheinkman, Practice Commentary, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law C243:l, at 736; see, Kornblau v Kornblau, 60 AD2d 531). The award of the money judgment for arrears without a hearing was also proper as *82defendant failed to request a hearing or raise any triable issues of fact (see, Gunsburg v Gunsburg, 173 AD2d 232). Finally, defendant waived any right to a hearing as to counsel fees by failing to request a hearing (Rosenberg v Rosenberg, 155 AD2d 428, 432). Concur — Carro, J. P., Wallach, Asch, Nardelli and Williams, JJ.